Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations Contact: Mary Twinem Mary Twinem – CFO Buffalo Wild Wings, Inc. Announces Fourth Quarter Earnings per Share of $0.89 and Annual Net Earnings Growth of Over 13% for 2012 Minneapolis, Minnesota, February 12, 2013 – Buffalo Wild Wings, Inc.(NASDAQ: BWLD), announced today financial results for the fourth quarter ended December 30, 2012. Highlights for the fourth quarter versus the same period a year ago were: o Total revenue increased 37.8% to $303.8 million o Company-owned restaurant sales grew 39.3% to $282.7 million o Same-store sales increased 5.8% at company-owned restaurants and 7.4% at franchised restaurants o Net earnings increased 22.3% to $16.7 million from $13.6 million, and earnings per diluted share increased 21.9% to $0.89 from $0.73 As a reminder, Buffalo Wild Wings utilizes a 52- or 53-week fiscal year. The fiscal year ended December 30, 2012 was a 53-week year, with the fourth quarter of 2012 having fourteen weeks, while the fourth quarter of 2011 included thirteen weeks. Sally Smith, President and Chief Executive Officer, commented, “We achieved a 37.8% increase in revenue for the fourth quarter as a result of strong same-store sales of 5.8% at company-owned restaurants and 7.4% at franchised locations, 62 additional company-owned locations in 2012, and incremental revenue from our fourteenth fiscal week. For the year, our total revenue exceeded $1 billion, a new milestone for Buffalo Wild Wings! High cost of sales continued in the fourth quarter, offsetting some of the bottom-line benefit of the fourteenth week, resulting in net earnings growth of 22.3% for the fourth quarter and 13.6% for the year.” Total revenue increased 37.8% to $303.8 million in the fourth quarter compared to $220.5 million in the fourth quarter of 2011. Company-owned restaurant sales for the quarter increased 39.3% over the same period in 2011, to $282.7 million, driven by a company-owned same-store sales increase of 5.8% and 62 additional company-owned restaurants at the end of fourth quarter 2012 relative to the same period in 2011. Same-store sales for the fourth quarter are calculated on a thirteen-week basis. The fourteenth week in the fourth quarter contributed $22.3 million of restaurant sales. Franchise royalties and fees increased 20.6% to $21.1 million for the quarter versus $17.5 million in the fourth quarter of 2011. This increase is attributed to a franchise same-store sales increase of 7.4%, an additional 12 franchised restaurants at the end of the period versus a year ago, and the incremental $1.5 million of franchise royalties and fees in the fourteenth week. Average weekly sales for company-owned restaurants were $55,595 for the fourth quarter of 2012 compared to $51,983 for the same quarter last year, a 6.9% increase. Franchised restaurants averaged $58,490 for the period versus $53,385 in the fourth quarter a year ago, a 9.6% increase. For the fourth quarter, net earnings increased 22.3% to $16.7 million versus $13.6 million in the fourth quarter of 2011. For the year, net earnings increased 13.6% to $57.3 million versus $50.4 million in 2011. Earnings per diluted share were $0.89, as compared to fourth quarter 2011 earnings per diluted share of $0.73. For the year, earnings per diluted share for 2012 were $3.06, a 12.1% increase over earnings per diluted share of $2.73 in 2011. The benefit from the additional week of operations in 2012 is estimated at $0.19 earnings per diluted share. 2013 Outlook Ms. Smith remarked, “We are energized and determined to achieve net earnings growth of 25% for 2013 when compared on a 52-week basis to last year, which equates to 17% over full-year 2012. We are creating the ultimate sports-viewing experience for our Guests, innovating around our products and technology, and rolling out our new restaurant design. Our recently announced multi-year partnership with the NCAA gives us exclusive marketing and promotional opportunities, and makes Buffalo Wild Wings the ‘Official Hangout’ of NCAA March Madness®. We’ll increase the presence and popularity of the Buffalo Wild Wings brand and look forward to achieving a successful year of unit and net earnings growth.” Ms. Smith continued, “As we of year $ BUFFALO WILD WINGS, INC. AND SUBSIDIARIES Supplemental Information Restaurant Count Company-owned Restaurants: Q1 Q2 Q3 Q4 Franchised Restaurants: Q1 Q2 Q3 Q4 Same-Store Sales Company-owned Restaurants: Q1 Q2 Q3 Q4 Year % %) % %) % Franchised Restaurants: Q1 Q2 Q3 Q4 Year % %) % %) %) % BUFFALO WILD WINGS, INC. AND SUBSIDIARIES Supplemental Information Average Weekly Sales Volumes Company-owned Restaurants: Q1 Q2 Q3 Q4 Year $ Franchised Restaurants: Q1 Q2 Q3 Q4 Year $
